 


ASSET PURCHASE AND
DEBT ASSUMPTION AGREEMENT
 
THIS ASSET PURCHASE AND DEBT ASSUMPTION AGREEMENT (together with the exhibits
and schedules attached hereto, this “Agreement”) is dated as of the ___ day of
February, 2014
 
BETWEEN:
 
BITCOIN SHOP INC., formerly known as TOUCHIT TECHNOLOGIES INC., a publicly
traded corporation incorporated under the laws of the State of Nevada trading
under the symbol "TUCND" and having a registered address of 101 West Big Beaver
Road, Suite 1400, Troy, Michigan 48084


(herein called the “Seller”)
 
AND:
 
TOUCHIT TECHNOLOGIES HOLDINGS INC.,  a privately held company incorporated under
the laws of the State of Nevada and having a registered address at 2051 Villa,
Suite 104, Birmingham, Michigan 48009


(herein called the “Purchaser”)
 
WHEREAS the Purchaser desires to purchase and acquire from the Seller and the
Seller desires to sell and assign to the Purchaser all of the Seller’s rights,
title and interest in and to those certain assets relating to the technology
products under the TouchIT Technologies™ regarding the touch screen and touch
board products to suit all types of application from small liquid crystal
display ("LCD") touch-screens to large interactive whiteboard displays and
audience response systems, including the following (collectively, the "Assets'):


(a)         All plans, specifications, drawings, concepts, designs, engineering
studies and reports, test results, models, manufacturing processes and
flowcharts;


(b)         All raw materials, supplies, work in progress, finished product and
lists of suppliers;


(c)         All software programs and software code relating thereto, if any and
all copies and tangible embodiments of the software programs and software code
(in source and object code form), together with all documentation related to
such programs and code;


(d)         All intellectual property rights including, but not limited to, all
intellectual property listed on Exhibit A, patent applications, patents,
trademarks, trade names, copyrights, exercisable or available in any
jurisdiction of the world, and the exclusive right for Purchaser to hold itself
out to be the successor to the TouchIT Technologies™ business of Seller;
 
 
1

--------------------------------------------------------------------------------

 
 
(e)         All licenses to the Assets and properties of third parties
(including licenses with respect to intellectual property rights owned by third
parties);


(f)         Claims, causes of actions, royalty rights, deposits, and rights and
claims to refunds (including tax refunds) and adjustments of any kind (including
rights to set-off and recoupment), and insurance proceeds;


(g)         All Internet domain names and registrations that are held or owned
by Seller that relate or refer to the business or Assets;


(h)         All franchises, permits, licenses, agreements, waivers, and
authorizations from, issued, or granted by any governmental authority;


(i)         Copies of marketing and sales information, including pricing, and
customer lists.
 
WHEREAS the Purchaser desires to assume those certain debts and liabilities as
listed on Schedule A aggregating $447,470.37 (the “Liabilities”), which
Liabilities are reflected on the audited and/or reviewed financial statements of
the Seller as well as any other liabilities with respect to the Touchit
Technologies Inc. business and the Assets (the “Touchit Business”);


WHEREAS the parties desire to enter into this Agreement to set forth their
mutual agreements concerning the above matter;
 
NOW THEREFORE in consideration of the mutual promises of the parties hereto, and
of good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, it is mutually agreed by and between the parties hereto as
follows:
 
ARTICLE 1


SALE AND TRANSFER OF ASSETS
 
1.1          Sale of Assets. Subject to the terms and conditions of this
Agreement and in reliance upon the representations, warranties, covenants and
agreements contained herein, at the closing of the transactions contemplated
hereby, the Seller will sell, convey, assign and transfer the Assets to the
Purchaser, and the Purchaser will purchase and acquire the Assets from the
Seller.
 
1.2 Consideration.  In consideration of the sale, transfer and assignment to the
Purchaser of the Assets, the Purchaser shall assume the Liabilities and be
solely responsible for satisfying the debt and obligations associated with each
debt comprising the Liabilities.
 
1.3 The Closing.  The transfer and delivery of the documents transferring
the  Assets to the Purchaser and the exchange and delivery by the parties of any
other documents and instruments contemplated by this Agreement, including those
documents associated with assumption of the Liabilities (the “Closing”) will
take place on February 6, 2014 or such other date as may be mutually acceptable
to the Seller and the Purchaser (the “Closing Date”).
 
 
2

--------------------------------------------------------------------------------

 
 
1.4 Deliveries.  At the Closing on the Closing Date:
   
(a)  
The Seller shall deliver to the Purchaser executed and duly acknowledged
assignments conveying all right, title and interest of the Seller to the Assets
to the Purchaser.

 
(b)  
The Seller and the Purchaser shall each execute and deliver such other
instruments and take such other action as may be necessary to carry out its
obligations under this Agreement; including, without limitation, working
together to cause the title to any assets to be transferred into the name of the
Purchaser  and the assumption of the Liabilities by the Purchaser.

 
1.5 Title and Assignment of Assets.  The Assets will be sold subject to  any and
all liens or encumbrances which shall be assumed by the Purchaser. All Assets
shall be conveyed and transferred by means of a General Assignment, and/or a
Patent, Trademark or Copyright assignment, as appropriate.


1.6 Expenses of Seller.  Any liability or obligation of the Seller arising or
incurred in connection with the negotiation, preparation and execution of this
Agreement and the transactions contemplated hereby and any fees and expenses of
counsel, accountants and other experts employed by Seller shall be paid by the
Seller.


ARTICLE 2
ASSUMPTION OF LIABILITIES


2.1  Assumption of Liabilities. As of the Closing Date, Purchaser shall assume
and satisfy, discharge and be primarily liable for paying, performing and
discharging the Liabilities.       The Purchaser shall assume the Liabilities
and any and all obligations or commitments associated with the Liabilities“”.


2.2  Purchaser Indemnification.  The Purchaser covenants and agrees to defend,
indemnify and hold harmless the Seller (and its successors-in-interest), its
stockholders, officers, directors, employees, agents, advisers, representatives
and affiliates (collectively, the "Seller Indemnitees") from and against, and
shall pay or reimburse the Seller Indemnitees for, any and all actions, causes
of actions, suits, debts, losses, charges, complaints, claims, liabilities,
obligations,
promises, agreements, controversies, damages, and expenses (including attorney
fees and costs actually incurred), of any nature whatsoever, in law or equity
(collectively "Claims"), which arise out of or are related to the Liabilities or
the Touchit Business.


2,3   Further Assurances.   At any time and from time to time after the Closing
Date, at the request of the Seller and without further consideration, the
Purchaser shall execute and deliver such other instruments of sale, transfer,
conveyance, assignment and confirmation as may be reasonably requested in order
more effectively to sell, transfer, convey and assign to the Purchaser and to
confirm the Purchaser’s obligations with respect to the Liabilities and the
Touchit Business, including that certain Novation Agreement dated of January 30,
2014.
 
 
3

--------------------------------------------------------------------------------

 


 
ARTICLE 3


REPRESENTATIONS AND WARRANTIES OF THE SELLER


To induce the Purchaser to execute, deliver and perform this Agreement, and in
acknowledgement of the Purchaser’s reliance on the following representations and
warranties, the Seller represents and warrants to the Purchaser as follows as of
the date hereof and as of the Closing Date:
 
3.1 Organization.  The Seller is a publicly traded corporation duly organized,
validly existing and in good standing under the applicable laws of the State of
Nevada with the power and authority to conduct its business as it is now being
conducted and to own its assets.


               3.2 Power and Authority.  The Seller has the power and authority
to execute, deliver, and perform this Agreement and the other agreements and
instruments to be executed and delivered by them in connection with the
transactions contemplated hereby, and the Seller will have taken all necessary
action to authorize the execution and delivery of this Agreement and such other
agreements and instruments and the consummation of the transactions contemplated
hereby, including but not limited to the receipt of all necessary regulatory
approvals.  The execution, delivery and performance by the Seller of the
Agreement has been duly authorized. This Agreement is, and the other agreements
and instruments to be executed and delivered by the Seller in connection with
the transactions contemplated hereby, when such other agreements and instruments
are executed and delivered, shall be, the valid and legally binding obligations
of the Seller enforceable against the Seller in accordance with their respective
terms.
 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
To induce the Seller to execute, deliver and perform this Agreement, and in
acknowledgement of Seller’s reliance on the following representations and
warranties, the Purchaser hereby represents and warrants to the Seller as
follows as of the date hereof and as of the Closing Date:
 
4.1 Organization.  The Purchaser is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Nevada, with the
power and authority to conduct its business as it is now being conducted and to
own and lease its properties and assets.
  
4.2 Power and Authority.  The Purchaser has the power and authority to execute,
deliver, and perform this Agreement and the other agreements and instruments to
be executed and delivered by it in connection with the transactions contemplated
hereby, and the execution, delivery and performance of the Agreement by the
Purchaser has been duly authorized.  This Agreement is, and, when such other
agreements and instruments are executed and delivered, the other agreements and
instruments to be executed and delivered by the Purchaser in connection with the
transactions contemplated hereby shall be, the valid and legally binding
obligations of the Purchaser, enforceable in accordance with their respective
terms.
 
4.3 No Conflict.  Neither the execution and delivery by the Purchaser of this
Agreement and of the other agreements and instruments to be executed and
delivered by the Purchaser in connection with the transactions contemplated
hereby or thereby, nor the consummation by the Purchaser of the transactions
contemplated hereby, will or do violate or conflict with: (a) any foreign or
local law, regulation, ordinance, governmental restriction, order, judgment or
decree applicable to the Purchaser; (b) any provision of any charter, bylaw, or
(c) under any material agreement to which the Purchaser is a party.
 
 
4

--------------------------------------------------------------------------------

 
 
4.4 Required Consents.  No permit or approval, authorization, consent,
permission, or waiver to or from any person, or notice, filing, or recording to
or with, any person is necessary for the execution and delivery of this
Agreement and the other agreements and instruments to be executed and delivered
by the Purchaser in connection with the transactions contemplated hereby, or the
consummation by the Purchaser of the transactions contemplated hereby.
 
4.5 Litigation.  There are no proceedings pending or, to the knowledge of the
Purchaser, threatened against the Purchaser which (i) seek to restrain or enjoin
the consummation of the Agreement or the transactions contemplated hereby or
(ii) could reasonably be expected to have a material adverse effect on the
Purchaser or its abilities to perform its obligations under the Agreement and
the other agreements and instruments to be executed and delivered by the
Purchaser in connection with the transactions contemplated hereby.
     
ARTICLE 5
INDEMNIFICATION


(a) Purchaser agrees to indemnify and hold harmless Seller, its directors,
officers and Affiliates and their successors and assigns (each a “Seller
Indemnified Party”) from and against any and all Losses of the Seller
Indemnified Parties, to the extent directly or indirectly resulting or arising
from or based upon:


 
(i)    the Assets;

 
 
(ii)   breach of any representation or warranty set forth in this Agreement;

 
(iii)  debts, claims, liabilities, costs and expenses; and
(iv)  all Taxes to the extent resulting from or relating to the ownership,
management or use of and the operation of the Assets prior to and including the
Closing Date.

 
(b)“Loss” means any action, cost, damage, disbursement, expense, liability,
loss, deficiency, diminution in value, obligation, penalty or settlement of any
kind or nature, whether foreseeable or unforeseeable, including but not limited
to, interest or other carrying costs, penalties, legal, accounting and other
professional fees and expenses incurred in the investigation, collection,
prosecution and defense of claims and amounts paid in settlement, that may be
imposed on or otherwise incurred or suffered by the specified Person.


(c) “Tax” (and, with correlative meaning, “Taxes”) means any federal, state,
local or foreign net income, gross income, gross receipts, windfall profit,
severance, property, production, sales, use, license, excise, franchise,
escheat, employment, payroll, withholding, alternative or add-on minimum, ad
valorem, value added, transfer, stamp, or environmental tax, or any other tax,
custom, duty, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest or penalty, addition to tax or additional
amount imposed by any governmental authority.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 6


MISCELLANEOUS
 
6.1 Entire Agreement.  This Agreement, and the other certificates, agreements,
and other instruments to be executed and delivered by the parties in connection
with the transactions contemplated hereby, constitute the sole understanding of
the parties with respect to the subject matter hereof and supersede all prior
oral or written agreements with respect to the subject matter hereof.
 
6.2 Parties Bound by Agreement; Successors and Assigns.  The terms, conditions,
and obligations of this Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective successors and assigns.
 
6.3 Amendments and Waivers.  No modification, termination, extension, renewal or
waiver of any provision of this Agreement shall be binding upon a party unless
made in writing and signed by such party.  A waiver on one occasion shall not be
construed as a waiver of any right on any future occasion.  No delay or omission
by a party in exercising any of its rights hereunder shall operate as a waiver
of such rights.


6.4 Severability.  If for any reason any term or provision of this Agreement is
held to be invalid or unenforceable, all other valid terms and provisions hereof
shall remain in full force and effect, and all of the terms and provisions of
this Agreement shall be deemed to be severable in nature.  If for any reason any
term or provision containing a restriction set forth herein is held to cover an
area or to be for a length of time which is unreasonable, or in any other way is
construed to be too broad or to any extent invalid, such term or provision shall
not be determined to be null, void and of no effect, but to the extent the same
is or would be valid or enforceable under applicable law, any court of competent
jurisdiction shall construe and interpret or reform this Agreement to provide
for a restriction having the maximum enforceable area, time period and other
provisions (not greater than those contained herein) as shall be valid and
enforceable under applicable law.
 
6.5 Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original and all of
which shall constitute the same instrument.
 
6.6 Notices.  All notices, requests, demands, claims, and other communications
which are required or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given five business days after such notice,
request, demand, claim or other communication is sent, if sent by registered or
certified mail, return receipt requested, postage prepaid; and, in any case, all
such communications must be addressed to the intended recipient at the address
set forth on the first page of this Agreement.  Any party may send any notice,
request, demand, claim, or other communication hereunder to the intended
recipient at the address set forth above using any other means, but no such
notice, request, demand, claim, or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Any party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other party notice in the manner herein set forth.
 
 
6

--------------------------------------------------------------------------------

 
 
6.7  Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of New York applicable to agreements
executed and to be performed wholly within such State, without regard to any
principles of conflicts of law.  Each of the parties hereby  irrevocably
consents and agrees that any legal or equitable action or proceeding arising
under or in connection with this Agreement shall be brought in the federal or
state courts located in the County of New York in the State of New York, by
execution and delivery of this Agreement, irrevocably submits to and accepts the
jurisdiction of said courts, (iii) waives any defense that such court is not a
convenient forum, and (iv) consent to any service of process made either (x) in
the manner set forth in Section 6.6 of this Agreement (other than by
telecopier), or (y) any other method of service permitted by law.


6.8  Waiver of Jury Trial.  EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN THE EVENT OF ANY SUIT, ACTION OR PROCEEDING TO ENFORCE THIS
AGREEMENT OR ANY OTHER ACTION OR PROCEEDING WHICH MAY ARISE OUT OF OR IN


6.9 No Third Party Beneficiary Rights.  No provision in this Agreement is
intended or shall create any rights with respect to the subject matter of this
Agreement in any third party.
 
6.10 Such Other Acts.  The parties hereto shall do all things, take such acts
and execute such documents as are necessary to give effect to the intention
herein contemplated.
 
6.11 Electronic Means.  Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the date first indicated above.
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf as of the date first indicated above.
 



 
BITCOIN SHOP INC.
           
By:
       
Name:
     
Title: President
         

 



 
TOUCHIT TECHNOLOGIES HOLDINGS INC.
           
By:
       
Name:
     
Title: President
         

 
 
 
7

--------------------------------------------------------------------------------

 


SCHEDULE A
LIST OF LIABILITIES






Creditor                                                      Amount of
Liability as of 02/05/14
 
Berberian & Associates
  $ 13,373.84  
CH Robinson
    799.62  
Edgar Agents
    7,745.00  
Empire Stock Transfer
    35.00  
GeneTouch
    24,832.00  
HSBC Bank
    337.46  
Quizdom UK Ltd
    4,675.00  
Sahara Presentation Systems PLC
    221,138.56  
Bibby
    30,920.55  
Burns & Levinson
    59,114.15  
Total:
  $ 362,971.18  

 
 
Related Party Transactions (now classified as Director’s loans)


Related Party                                                      Amount of
Liability as of 02/05/14
 
Andi Brabin
  $ 28,585.79  
Ronnie Murphy
    55,913.40            
Total:
  $ 84,499.19  

 
 
Aggregate Total Regarding Assumption of Debt: $447,470.37






 
8

--------------------------------------------------------------------------------

 

 




EXHIBIT A








NONE






9

--------------------------------------------------------------------------------


































































 
 
 